Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 14 April 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Paul Rossler on 11 May 2022. The application has been amended as follows: 

An Examiner’s Amendment is necessary to correct an inadvertent typographical error found in the specification (filed 14 April 2022):
	a) Page 1, paragraph 14, line 1, “Fig. 14” should read “Fig. 1”.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can
normally be reached on Monday-Friday from 7AM to 3:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this
application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only.
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
11 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861